UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-2161


UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

                    Plaintiff - Appellee,

             v.

THOMAS G. ELLIS; THOMAS H. VETTER; CHAREL WINSTON, Relief
Defendants,

                    Defendants - Appellants,

             and

NORTH STAR FINANCE LLC; YASUO ODA; MICHAEL K. MARTIN;
SHARON L. SALINAS; CAPITAL SOURCE FUNDING LLC; CAPITAL
SOURCE LENDING LLC; GOODWILL FUNDING INC., Relief Defendants,

                    Defendants,

             v.

ANDREW HUTCHISON; GRIFFITH THOMAS ELLIS,

                    Third Party Defendants.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:15-cv-01339-GJH)


Submitted: September 30, 2020                               Decided: October 23, 2020


Before MOTZ, FLOYD, and RICHARDSON, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Thomas G. Ellis, Thomas H. Vetter, Charel Winston, Appellants Pro Se. Sarah Ribstein
Prins, Office of the General Counsel, UNITED STATES SECURITIES & EXCHANGE
COMMISSION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Thomas G. Ellis, Thomas H. Vetter, and Charel Winston appeal the district court’s

order granting summary judgment to the Securities and Exchange Commission in its civil

enforcement action and ordering disgorgement of all ill-gotten funds. * We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Sec. & Exch. Comm’n v. North Star Fin., LLC, No. 8:15-cv-01339-GJH

(D. Md. Aug. 16, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




       *
          Although North Star Finance, LLC, and Goodwill Funding Inc. were listed on the
notice of appeal, those entities are not permitted to proceed pro se on appeal. As neither
entity is represented by counsel in this court, we have not considered any claim as to them.

                                             3